435 F.2d 158
75 L.R.R.M. (BNA) 2912, 64 Lab.Cas.  P 11,349
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KINGWOOD MINING COMPANY, Respondent.
No. 14554.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 8, 1970.Decided Dec. 14, 1970.

Arthur L. Fox, Atty., N.L.R.B.  (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Elliott Moore and Angelo V. Arcadipane, Attys., National Labor Relations Board, on the brief), for petitioner.
Lacy I. Rice, Jr., Martinsburg, W. Va.  (John M. Miller, and Rice, Hannis, Rice & Wagner, Martinsburg, W. Va., on the brief), for respondent.
Before BOREMAN, BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Upon careful consideration of the briefs, joint appendix and argument of counsel we find substantial evidence to support the Board's finding of unfair labor practices committed by Kingwood Mining Company, which practices would tend to create an atmosphere in which a fair election could not now be held.


2
In N.L.R.B. v. Gissel Packing Co., 395 U.S. 575, 616, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969), the Court held that the Board may issue a bargaining order where there is 'insufficient indication that an election * * * would definitely be a more reliable test of the employees' desires than the card count taken before the unfair labor practices occurred.'  In light of Gissel, the Board's order and supplemental order which direct Kingwood Mining Company to bargain with the Union, on demand, will be enforced.


3
Enforcement granted.